DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farnham, Jr. (US 2011/0260027 A1).
With regard to claim 28:  Farnham, Jr. discloses a coupling device (100) to attach a first photovoltaic module (44, left solar panel) to a second photovoltaic module (44, right solar panel) (fig. 6), the coupling device (100) comprising: 
an upper coupling member (114) including: 
	a body (B);
one or more first teeth (140) disposed thereon (figs. 6-7), and 
a flange portion (C, extending below teeth) monolithically formed with the body (B) and extending outwardly therefrom (fig. 6); and 
Lee&Hayes''4a lower coupling member (112)) that is adjustably connected to the upper coupling member via a fastener (5, screw), the lower coupling member (112) including: 
one or more second teeth (A) disposed thereon to engage the one or more first teeth (140) on the upper coupling member (114) when the fastener (150) is tightened to provide a predetermined module thickness (fig. 6; par. 0046), and 
a ledge (126 or 128) extending outwardly from a side surface thereof (fig. 6).  

    PNG
    media_image1.png
    655
    491
    media_image1.png
    Greyscale

Fig. 6: Farnham, Jr. (US 2011/0260027 A1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnham, Jr. (US 2011/0260027 A1).
With regard to claim 29: Farnham, Jr. discloses that the one or more first teeth (140) include a plurality of first and the one or more second teeth (A) include a plurality of second teeth (fig. 6), and 
wherein a predetermined first tooth of the plurality first teeth (140) is positioned to engage with a predetermined second tooth of the plurality of second teeth (A) when the fastener is tightened to provide predetermined settings for photovoltaic modules (44) having a module thickness (fig. 6; par. 0046).
Farnham et al. discloses that the coupling device accommodates various solar panel thicknesses (par. 0046).
Farnham et al. does not disclose the module thickness accommodated is 32 millimeters, 33 millimeters, 35 millimeters, 38 millimeters, 40 millimeters, or 46 millimeters.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the coupling device of Farnham, Jr. to accommodate a desired module thickness including the claimed module thicknesses yielding the predictable result of having a coupling device that adequately secures photovoltaic modules from unwanted movement.  No new or unpredictable results would be obtained from modifying the coupling device of Farnham, Jr. to accommodate a solar panel of a predetermined thickness.

Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive.
Applicant argues that the Farnham Jr. does not disclose, “an upper coupling member including: a body; one or more first teeth disposed thereon on the body, and a flange portion monolithically formed with the body and extending outwardly therefrom.”
Examiner respectfully disagrees, Farnham Jr. discloses an upper coupling member (114) including a body (B);  one or more first teeth (140) disposed thereon (figs. 6-7), and a flange portion (C, 
The rejection of claims 28-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 12/8/21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633